20-05027-rbk Doc#143 Filed 11/04/20 Entered 11/04/20 14:24:10 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed November 04, 2020.


                                                       __________________________________
                                                                    Ronald B. King
                                                         Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                     CASE NO. 20-50805-RBK
                                         §
                    DEBTOR               §                     CHAPTER 11
  _______________________________________§
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                    PLAINTIFFS,          §
  VS.                                    §                     ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND LONGBRANCH §
  ENERGY, LP,                            §
                    DEFENDANTS.

                                  ORDER VACATING PRIOR ORDER

           On this day came on to be considered the docket sheet in the above-referenced case, and it

  appears to the Court that this Court’s prior Order (ECF No. 134) granting Longbranch’s Unopposed

  Motion for Leave to Amend (ECF No. 101) should be vacated.
20-05027-rbk Doc#143 Filed 11/04/20 Entered 11/04/20 14:24:10 Main Document Pg 2 of
                                         2




        It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced Order is

  hereby VACATED.

                                           ###




                                             2
